Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARK A. KING                                        GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    ERIC P. BABBS
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                              Aug 27 2012, 9:49 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




AYMAN ELDOSOUGI,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1202-CR-103
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Clark H. Rogers, Judge
                            Cause No. 49G17-1010-CM-78039


                                         August 27, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Ayman Eldosougi appeals his conviction of Class A misdemeanor domestic battery.1

Eldosougi argues there was insufficient evidence to support his conviction. We affirm.

                            FACTS AND PROCEDURAL HISTORY

          On October 9, 2010, H.E. went out to celebrate a friend’s birthday. H.E.’s husband,

Eldosougi, joined them later in the evening, but left the party and went home after a couple of

hours. After the party, H.E. went to her mother’s house to spend the night and then returned

to her home on the morning of October 10, 2010. When she arrived home, Eldosougi was

angry, yelled at H.E. for being late, shoved H.E., kicked her in the stomach, and hit her with a

metal broom with such force that it bent the broom. H.E. left home and called the police

from a neighbor’s house. The police arrived, interviewed H.E., and arrested Eldosougi.

          The State charged Eldosougi with one count of Class A misdemeanor domestic

battery. The trial court conducted a bench trial and found Eldosougi guilty. The court

sentenced Eldosougi to 365 days in jail, with credit for time served and the remainder

suspended to 180 days probation.

                                DISCUSSION AND DECISION

          When reviewing sufficiency of evidence, we neither reweigh the evidence nor judge

the credibility of the witnesses, and we respect the factfinder’s “exclusive province to weigh

conflicting evidence.” Alkhalidi v. State, 753 N.E.2d 627, 635 (Ind. 2001). We “consider

only the probative evidence and reasonable inferences supporting the verdict.” McHenry v.

State, 820 N.E.2d 124, 126 (Ind. 2005). We affirm “if the probative evidence and reasonable


1
    Ind. Code 35-42-2-1.3(a).
                                               2
inferences drawn from the evidence could have allowed a reasonable trier of fact to find the

defendant guilty beyond a reasonable doubt.” Tobar v. State, 740 N.E.2d 109, 112 (Ind.

2000).

         To convict him of domestic battery, the State had to prove Eldosougi knowingly or

intentionally touched H.E., his spouse, in a rude, insolent, or angry manner that resulted in

bodily injury. Ind. Code § 35-42-2-1.3(a). We affirm a conviction of battery so long as there

is evidence of touching, however slight. Mishler v. State, 660 N.E.2d 343, 348 (Ind. Ct. App.

1996). Bodily injury is “any impairment of physical condition, including physical pain.” Ind.

Code § 35-41-1-4.

         Eldosougi claims the State’s evidence was insufficient because H.E. was the only

witness. However, a conviction may rest on the uncorroborated testimony of the victim.

Ferrell v. State, 565 N.E.2d 1070, 1072-73 (Ind. 1991). H.E. testified Eldosougi, while

angry, pushed, shoved, struck, and kicked her. She stated, “It was the most intense pain I’ve

ever felt.” (Tr. at 16.) Based on her testimony, it was reasonable for the trial court to find

beyond a reasonable doubt that Eldosougi intentionally touched H.E. in an angry manner that

resulted in bodily injury. Therefore, we affirm his conviction of domestic battery.

         Affirmed.

KIRSCH, J., and NAJAM, J., concur.




                                              3